Citation Nr: 1715899	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to services connection for low back disability, to include as secondary to service connected diverticulitis. 


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1984 and January 2003 to January 2005.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new examination is warranted.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in January 2010 with an addendum opinion in September 2010, which did not provide a nexus opinion because, "there was no evidence of any aggravation (or permanent worsening) of his back in the military."  

In this case, there is evidence in the Veteran's service treatment records of some level of back pain during each of his periods of service.  In April 1984, the Veteran listed chronic recurrent low back pain on his report of medical history.  (July 2014 STR-Medical page 25)  The service treatment records also contain in-service low back pain complaints during his period of service of January 2003 to January 2005.  There is a mention of back pain in both records from June 2003 and February 2004.   (July 2014 STR-Medical pages 2, 5)  The February 2004 notation indicates the Veteran's lower back pain had an impact on his ability to perform during active duty.  

The Veteran has submitted a statement that in December 1979; he reported a back injury he suffered in the eighth grade.  The Veteran asserts that the injury was a hyperextension of his back.  The Veteran also asserted during his January 2010 examination that the onset of his low back pain was in 2002, when he was required to do a lot of lifting as part of his job duties as a heavy equipment repairman.   Furthermore, he stated that upon entering active duty in 2003, his pain worsened due to having to lift barriers in his duty as a security policer officer.  There is also evidence on record that the Veteran received treatment related to a work related back injury in 2011. (September 2014 Private Medical Treatment Records/ Virtual VA)   As such, the Board needs to determine whether there is clear and unmistakable evidence that the low back disability preexisted his military service and whether the preexisting low back injury was not aggravated beyond the normal progression of the disability during his service. 

Additionally, the Veteran has asserted that his low back disability may be related to his service-connected diverticulitis.  The September 2010 VA examiner did not address secondary service connection, however he did infer a causal relationship with the Veteran's back pain, "his diverticulitis had completely resolved and he was not having any further back pain."  Therefore an examination must be provided to determine the applicability of secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to determine the etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include any preexisting back injury. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Please address the following with regards to Veteran's periods of active service.

(a) Is there clear and unmistakable evidence that the Veteran's low back disability existed prior to his entrance into active duty military service?

 (b) If so, is there clear and unmistakable evidence that the Veteran's preexisting low back disability was not permanently worsened beyond the natural progress of the disability during his military service?

 Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

(c) If the answer to either of the above questions is "no," indicate whether it is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused or aggravated by the Veteran's service-connected diverticulitis?

(d) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability was incurred in or aggravated by service, to include the in-service notations of back pain noted herein?

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record. 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.











	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



